DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
 This Office Action is in response to Applicant's arguments remarks filed on July 25, 2022. Claims 1-9, 14, and 23-27 are pending. Claim(s) 5-9 are withdrawn. Claims 1-4, 14, and 23-27 are examined herein.

Response to Arguments
	In view of Applicant’s arguments and amendments, the 112(b) rejection of claims 1, 14, and 27 is hereby withdrawn. 
  	Applicant’s arguments with respect to the 103 rejection of claims 1-4, 14, and 23-27 as being unpatentable over El Gazzar (Journal of Biological Chemistry, 2008) in view of Singh (Journal of Interferon and Cytokine Research, 2016) and further in view of Jiang (Molecular Medicine Reports, 2016) of record have been fully considered.
 	Applicant argues:
It is submitted that restoring or increasing TNFa transcription could aggravate sepsis and would not treat the condition. It is well Known that TNFa is a pro-inflammatory cytokine that causes
the beginning of a cytokine storm associated with systemic inflammatory response in sepsis, since TNFa is leads to secretion of a large number of other cytokines. Without wishing to be bound by theory, it is possible that TNFa may be silenced after the initial phase of sepsis as noted in El Gazzar most likely as the body’s protective measure against severe inflammation. It is well known
that in attempting to control sepsis, it is a goal to decrease or control TNFa and other pro-inflammatory cytokine activity as opposed to increase its transcription. This is evidenced by earlier
research’s attempt to develop monoclonal antibodies against TNFa and to block IL-1 activity. (para [0004] of the present application). Moreover, it is shown in the present application that cell treated with TNFa show increased ROS level (Fig. 3(B) of the present application), which is a sign of sepsis as acknowledged in Jiang cited in the Office Action. Thus, the Applicant submits that a
skilled person knowing the role of TNFa in sepsis and that G9a inhibition would lead to increased TNFa as suggested in El Gazzar, would not choose to administer a G9Ya inhibitor for the treatment of sepsis since doing so would exacerbate sepsis.

 	Examiner respectfully notes that the El Gazzar reference was employed to teach that role of G9a in histone methylation and DNA methylation which cooperatively interacts via HP1 to silence TNF expression during endotoxin tolerance suggesting an implication for proinflammatory gene silencing associated with severe systemic inflammation. Singh discloses the use of UNC0638 to inhibit Euchromatic histone-lysine N-methyltransferase 2 (EHMT2; also known as G9a) and increase antiviral response. Jiang was employed to demonstrate the role Histone 3 Lysine 9 (H3K9) methylation (by G9a methyltransferase) plays in the inflammation and infection response in inflammatory cells. Said responses include decreased TNF expression and sepsis. 	Thus, the skilled artisan would have known, based on the teachings of El Gazzar, that G9a plays an important role in the activation of severe systemic inflammation or sepsis via TNF. In as such, inhibitors of G9a methyltransferase, such as UNC0638, taught by Singh, could be envisioned useful because, as disclosed by Jiang, Histone 3 Lysine 9 (H3K9) methylation (by G9a methyltransferase) plays a role in the inflammation and infection response in inflammatory cells. Said responses include decreased TNF expression and sepsis.
 	It is noted, that the reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. MPEP 2144 Sources of Rationale Supporting a Rejection Under 35 U.S.C. 103. /www.uspto.gov/web/offices/pac/mpep/documents/2100 2144.htm>. 	
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The maintained/modified rejections are made in the Final Office action below as necessitated by amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-4, 14, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over El Gazzar (Journal of Biological Chemistry, 2008) in view of Singh (Journal of Interferon and Cytokine Research, 2016) and further in view of Jiang (Molecular Medicine Reports, 2016) of record.
 El Gazzar teaches TNF gene expression is silenced in the endotoxin tolerant
phenotype that develops in blood leukocytes after the initial activation phase of severe systemic inflammation or sepsis (abstract; page 32200, column 2, Results section, 1st ¶).
El Gazzar teaches it was found that Chromatin immunoprecipitation and RNA
interference analysis demonstrated that, in tolerant cells, TNF promoter is bound by the H3K9 histone methyltransferase G9a which dimethylates H3K9 and creates a platform for HP1 binding, leading to the recruitment of the DNA methyltransferase Dnmt3a/b and an increase in promoter CpG methylation. G9a knockdown-disrupted promoter silencing and restored TNF transcription in tolerant cells (abstract; page 32202, column 2, Results section, 3rd ¶; Figure 4C).
 	El Gazzar teaches that the results demonstrate a central role for G9a in this process and suggest that histone methylation and DNA methylation cooperatively interact via HP1 to silence TNF expression during endotoxin tolerance and may have implication for proinflammatory gene silencing associated with severe systemic inflammation (abstract; page 32205, column 1, Discussion section).
 	El Gazzar does not teach G9a inhibitors.
 	Singh discloses the use of UNC0638 (the second compound defined in present claim 27) to inhibit Euchromatic histone-lysine N-methyltransferase 2 (EHMT2; also known as G9a) and thereby induce an increased antiviral response in Bovine cells exposed to foot-and-mouth disease virus (FMDV) and vesicular stomatitis virus (VSV). 
 	Singh teaches the use of UNC0638 to inhibit G9a methyltransferase and induce an increased antiviral response (abstract).
 	Singh does not specifically disclose the use of G9a inhibitors to treat vascular leakage or to treat a vascular leakage diseases or disorders associated therewith. 
 	Jiang discloses the role Histone 3 Lysine 9 (H3K9) methylation (by G9a methyltransferase) plays in the inflammation and infection response in inflammatory cells. Said responses include decreased TNF expression and sepsis. Sepsis itself is characterized by decreased apoptosis of neutrophils, increased reactive oxygen species formation, and vascular leakage (page 5471, column 1-2, Discussion section).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known based on the teachings of El Gazzar that G9a plays an important role in the activation of severe systemic inflammation or sepsis via TNF. As discussed above, El Gazzar teaches that G9a knockdown, disrupted promoter silencing and restored TNF transcription in tolerant cells. This suggests to the skilled artisan that inhibition of G9a would restore TNF transcription and consequently reduce the activation phase of severe systemic inflammation or sepsis. Further, the skilled artisan would be motivated to employ the G9a inhibitor, UNC0638, based on the teachings of Singh, which teaches UNC0638 is an inhibitor of G9a methyltransferase and can induce increased antiviral response. Moreover, the skilled artisan would envisage that the administration of UNC0638 would be useful as a method of treating vascular leakage based on the teachings of Jiang which teaches that sepsis is characterized by decreased apoptosis of neutrophils, increased reactive oxygen species formation, and vascular leakage.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-4, 14, and 23-27 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627